Citation Nr: 0503976	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1994, for a grant of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Thomas N. Sheridan, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from June 1968 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A final Board decision in October 1990 denied entitlement 
to service connection for a psychiatric disorder.

2.  The date of the veteran's reopened claim for service 
connection for an acquired psychiatric disorder was December 
6, 1994.

3.  A May 2001 Board decision granted the veteran's reopened 
claim for service connection for an acquired psychiatric 
disorder.


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 6, 
1994, for a grant of service connection for an acquired 
psychiatric disorder is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A statement of the case furnished by the RO to the veteran in 
May 2003 set forth the laws and regulations pertaining to the 
effective date of benefits and 38 C.F.R. § 3.159, VA 
assistance in developing claims.  A VCAA notice letter in 
December 2003 notified the veteran of the evidence needed to 
substantiate his claim and informed him of the evidence VA 
had obtained and of the evidence he should submit in support 
of his claim.  The RO's letter also advised the veteran that 
it was his responsibility to make sure that VA received all 
relevant non-federal records.  The veteran was provided 
contact information if he had questions or needed assistance.  

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claim, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA has compiled all documents relevant to the appeal.  
The veteran and his representative have not identified any 
additional evidence pertinent to the claim on appeal.  The 
Board finds, therefore, that further assistance is not 
required and that the case is ready for appellate review.

II. Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2004).  The effective 
date of an award of a benefit based on a reopened claim shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later, except as provided in 38 C.F.R. 
§ 20.1304(b)(1) pertaining to evidence submitted to the Board 
more than 90 days after the appeal is certified which the 
basis of a subsequent allowance of a benefit.  38 C.F.R. 
§ 3.400(r) (2004).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2004).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  Rodriguez 
v. West, 189 F.3d 1351, 1353-4 (1999).  The Court stated that 
38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing".

III. Factual Background and Analysis

The record reveals that the veteran filed his original claim 
of entitlement to service connection for a psychiatric 
disorder in June 1988.  That claim was denied by a rating 
decision in September 1989, which the veteran appealed to the 
Board.  An October 1990 Board decision denied the veteran's 
claim for service connection for a psychiatric disorder.  The 
Board's October 1990 decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).

On December 6, 1994, the veteran filed a reopened claim for 
service connection for an acquired psychiatric disorder.  
Ultimately, a May 2001 Board decision granted the veteran's 
claim.  An October 2001 rating decision implemented the 
Board's decision and assigned an effective date of December 
6, 1994, the date of the reopened claim.  

The veteran contends that the effective date of the grant of 
service connection for an acquired psychiatric disorder 
should be the date of his original claim in June 1988.  
However, his original claim was the subject of a final 
disallowance by the Board's October 1990 decision, and the 
grant of service connection was based on his December 6, 
1994, reopened claim.  The veteran's claims file does not 
contain any written communication from him to VA subsequent 
to the Board's October 1990 decision and prior to December 6, 
1994, which might be construed as a reopened claim.  The 
effective date of the grant of service connection for an 
acquired psychiatric disorder may not be earlier than the 
date of the reopened claim, December 6, 1994.  The Board's 
May 2001 decision granting service connection found that the 
veteran's acquired psychiatric disorder pre-existed his 
active service and was aggravated in service.  Based on that 
finding, entitlement to service connection for an acquired 
psychiatric disorder arose prior to December 6, 1994.  As the 
effective date of the grant of service connection must be the 
later of the date entitlement arose and the date of reopened 
claim, the Board concludes that the proper effective date for 
the grant of service connection for an acquired psychiatric 
disorder is December 6, 1994, the date of reopened claim.  
See 38 C.F.R. § 3.400(r) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 






ORDER

Entitlement to an effective date earlier than December 6, 
1994, for a grant of service connection for an acquired 
psychiatric disorder is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


